Citation Nr: 0407973	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-30 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected somatization reaction with 
gastrointestinal manifestations (currently described as 
anxiety disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim 
seeking entitlement to service connection for hypertension, 
as secondary to service-connected somatization reaction with 
gastrointestinal manifestations.  


FINDINGS OF FACT

There is competent medical evidence that the veteran's 
hypertension is proximately due to or the result of the 
veteran's service-connected anxiety disorder.


CONCLUSION OF LAW

The grant of service connection is warranted for 
hypertension.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the response to a request for Army information, 
the veteran was missing in action on November 5, 1943, and 
was returned to military control on May 3, 1945.  He was a 
prisoner of war (POW) of the German Government during this 
period of time.

The veteran's November 1942 enlistment examination report 
indicated good physical condition and no defects, with a 
clinically normal cardiovascular system and nervous system.  
Blood pressure was 112 systolic and 70 diastolic.  

The veteran's November 1945 separation examination indicated 
no illnesses or injuries, with a clinically normal 
cardiovascular system and neurological diagnosis.  Blood 
pressure was 120 systolic and 80 diastolic.

In November 1953, the veteran entered the hospital with an 
admission diagnosis of gastritis, chronic, moderately severe.  
He was later diagnosed by private physician Dr. P. C. with 
dyspepsia, etiology undetermined, most probably neurogenic in 
origin.

In November 1953, the veteran filed a claim seeking service 
connection for a nervous condition and stomach condition.  
The veteran indicated that he had been ill since he was a POW 
in Germany.

The veteran received a VA examination in January 1954.  He 
was diagnosed with somatization reaction.  There was no 
evidence of abnormality of the upper gastrointestinal tract.  
In January 1954, private physician Dr. S. M. treated the 
veteran for stomach trouble.  The veteran stated that he 
developed stomach trouble while a POW and he had never 
recovered his health.  The diagnosis was somatization 
reaction.  Dr. S. M. commented that there was a mild degree 
of disability on account of subjective distress.  In February 
1954, service connection for both a nervous condition and 
stomach condition was denied.

In a letter dated March 1954, Dr. M. F. stated that he 
treated the veteran in June 1946 for nervousness, shortness 
of breath and blue lips.  Physical examination was normal.  
The diagnosis was nervousness.  In a subsequent letter dated 
May 1954, Dr. M. F. indicated that he had treated the veteran 
in January 1952 for a peptic ulcer.  The physician noted that 
the veteran may have developed his gastrointestinal and 
psychological trends while in military service.



In a July 1954 personal hearing, the veteran recounted the 
stomach problems that he experienced since 1945.  The 
veteran's sister described the veteran as a bundle of nerves 
upon his return home from service.  She also indicated that, 
at that time, the veteran vomited quite a bit after eating, 
was irritable, and complained of chest pain and shortness of 
breath.  In November 1954, the Board remanded the veteran's 
claim of service connection for somatization reaction and 
claimed duodenal ulcer for administration of a social service 
and industrial survey.

In March 1955, the veteran submitted a statement describing 
his experience as a POW.  He was a POW for 18 months.  He 
described cold conditions and spoiled food that he was forced 
to eat.  Following his liberation, he shipped home without 
any medical examination.  Apart from a physical, he did not 
receive any treatment.  He was a bundle of nerves, and he 
suffered from stomach pain and shortness of breath.

According to a letter from private physician Dr. R. H. 
received in March 1955, the veteran had a service-connected 
disability based on a one time diagnosed stomach condition in 
which all probability was an old duodenal ulcer.  Dr. R. H. 
also stated that there was the presence of psychoneurosis 
which was made by service-connected disabilities.  In April 
1955, service connection for somatization reaction with 
gastrointestinal manifestations was granted, with a 10 
percent evaluation assigned, from March 9, 1955.

According to an April 1990 hospital discharge summary, the 
veteran was described as having a long standing history of 
hypertension.  He was admitted to the hospital in April 1990 
with blood pressure reading of 200/110.  The diagnosis at 
discharge was hypertension and anxiety disorder.

In June 2002, the veteran submitted a claim seeking service 
connection for hypertension as secondary to his service-
connected neurosis.  




According to June 2002 VA progress notes, the veteran got 
four hours of sleep every night.  He was not delusional, was 
not having hallucinations, and was not a danger to himself or 
others.  He had moderate anxiety and tension with increasing 
stressors in his life.  He was diagnosed with hypertension.

In July 2002, the veteran was given a VA examination.  The 
examiner stated that the veteran had a history of 
hypertension since he was in the service.  The veteran 
complained at the time of the exam of occasional chest pain 
with exertion.  He also stated that his biggest problem 
nowadays was that he continued to get upset quickly and then 
his blood pressure would rise.  The veteran was currently on 
medication for his hypertension, and had been since 1990.  
Upon examination, the examiner noted that when the veteran 
became anxious, he experienced an impairment of his thought 
processes that affected his communication.  He had difficulty 
with memory loss and impairment, both short and long term, 
and the examiner stated that this was most probably 
aggravated by his anxious mood.  Upon review of the medical 
records and his interview with the veteran, the examiner 
stated that he did not believe that the veteran had a 
somatization disorder since that was based on his 
gastrointestinal problems.  The examiner further stated that 
the veteran's hypertension was made worse by his anxiety, 
which was certainly service-connected.  The examiner believed 
that when the veteran became extremely anxious, it affected 
him physically, which was certainly not at all unusual.

In a September 2002 rating decision, evaluation of the 
veteran's anxiety disorder (formerly coded as somatization 
reaction with gastrointestinal manifestations) was increased 
from 10 percent to 30 percent, effective June 19, 2002.  In 
this rating decision, service connection for hypertension as 
secondary to the service-connected somatization reaction with 
gastro-intestinal manifestations was denied.

In September 2002, VA mental health notes indicated that the 
veteran kept to himself because of increased anxiety when 
stressed in public situations.  He still experienced a 
sleeping disorder with traumatic nightmares about his 
captivity as a POW during World War II.  The diagnosis was 
prolonged post traumatic stress disorder and hypertension.
Analysis

I.	Notice of  VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the September 2003 Statement 
of the Case.  In this document, the RO also provided notice 
of what evidence it had considered.    
 
In June 2002, the RO sent the veteran a VCAA letter.  In this 
letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the veteran which information 
and evidence that the veteran was to provide to VA and which 
information and evidence that the VA would attempt to obtain 
on behalf of the veteran.  38 C.F.R. § 3.159 (b) (2002); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In the instant case, the record reflects that the VCAA letter 
was sent in June 2002.  The letter told the veteran what 
evidence was needed to substantiate his claim.  Development 
of the claim continued over the course of the following 16 
months, with the veteran actively participating in that 
development.  For example, the veteran underwent a VA 
examination in July 2002, submitted additional medical 
records in June 2003 and filed his substantive appeal in 
October 2003.  In view of the development that has been 
undertaken in this claim, further development is not needed 
to comply with VCAA.  

II.	Service connection for hypertension, as secondary 
to service-connected somatization reaction with 
gastrointestinal manifestations (currently 
described as anxiety disorder).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(West 2002).  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d). 

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder, which is proximately due 
to, or the result of a service-connected disorder.  Allen v. 
Brown, 
7 Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2001).  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

The question that must be answered is whether the veteran's 
hypertension is proximately due to or the result of his 
service-connected somatization reaction with gastrointestinal 
manifestations (currently described as anxiety disorder).  

In this case, it is clear that the veteran currently has 
hypertension.  In April 1990, the veteran was diagnosed with 
hypertension, and was described in a hospital discharge 
report at that time as having a long standing history of 
hypertension.  VA progress notes from June 2002 indicated 
that the veteran was diagnosed with hypertension.  At his 
July 2002 VA exam, the veteran was also diagnosed with 
hypertension. 

Furthermore, at the July 2002 VA examination, the examiner 
stated that the veteran's hypertension was made worse by his 
anxiety, which was certainly service-connected.  The examiner 
stated an opinion to the effect that, when the veteran became 
extremely anxious, it affected him physically, which, 
according to the physician who examined the veteran, was 
certainly not at all unusual.  The examiner noted that his 
opinion was based on review of the medical records and his 
clinical interview with the veteran.  

Thus, the medical evidence of record establishes that the 
veteran's hypertension has increased in severity as a result 
of his service-connected hypertension.  It is noteworthy that 
there is no evidence of record to refute this medical 
opinion.  The RO had the veteran examined, obtained this 
opinion from the examiner, then substituted its own medical 
judgment for that of the physician who examined the veteran.  
As has long been established under the holdings of the United 
States Court of Appeals for Veterans Claims, such 
substitution of the adjudicator's judgment for the judgment 
of a medical expert is impermissible.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Under these circumstances, reasonable doubt must be resolved 
in the veteran's favor.  The examiner's opinion also suggests 
that aggravation of the veteran's hypertension is proximately 
due to or the result of his service-connected anxiety 
disorder.  

Therefore, the Board finds that the medical evidence weighs 
in favor of granting the veteran's claim.  There is at least 
an approximate balance as to the positive and negative 
evidence of record.  Accordingly, pursuant to 38 C.F.R. § 
3.102, the benefit of the doubt is granted to the veteran, 
and his service connection claim is granted.


ORDER

Service connection for hypertension is granted.



_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



